Citation Nr: 0423738	
Decision Date: 08/27/04    Archive Date: 09/01/04	

DOCKET NO.  02-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of heavy 
metal toxicity to include peripheral neuropathy.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The appellant and an acquaintance


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1964 
to June 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  

The issue of entitlement to service connection for residuals 
of heavy metal toxicity is addressed in the REMAND portion of 
the decision below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.

2.  The veteran has not been diagnosed with post-traumatic 
stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 2001 
rating decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the veteran was 
specifically provided notice of the VCAA as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) by way of a 
letter from the RO dated in April 2001.  The Board 
acknowledges that this letter specifically referred to the 
veteran's claim for service connection for heavy metal 
toxicity, but the Board observes that the letter informed the 
veteran of the information and evidence needed to 
substantiate the claim for service connection for a 
disability.  In addition, when this letter is viewed in 
connection with a February 2001 letter to the veteran which 
specifically informed him of the need to submit information 
concerning stressful incidents he was exposed to during 
service and furnish medical evidence which shows that the 
veteran had been diagnosed with PTSD, the Board finds that 
these two letters satisfy the notification requirements of 
the VCAA.  The Board also notes that these notification 
letters were provided to the veteran before the initial 
decision on his claim for service connection for PTSD as 
required by 38 U.S.C.A. § 5103(a).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file.  In addition, VA and medical records 
identified by the veteran have either been submitted by him 
or obtained by the RO.  The veteran has also presented 
testimony at hearings before the RO and the Board.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for PTSD, but as will be further explained below, 
the Board finds that such an examination is unnecessary in 
this case.  Further, the veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this portion 
of the veteran's appeal.  Accordingly, the Board finds that 
the VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to satisfy 
the requirements of the VCAA.  Consequently, the case is 
ready for appellate review.

The veteran essentially contends that he has PTSD as a result 
of his service aboard the U.S.S. Lexington (CVS-16).  The 
veteran more specifically contends that he witnessed numerous 
aircraft accidents and the deaths of individuals while 
serving aboard that ship.  

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressor actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, providing that such testimony is found to be 
satisfactory, i.e., credible and consistent with the 
circumstances, conditions or hardships of service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy, or the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat related, the veteran's lay testimony or statement, 
by itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  

Service records show that the veteran did not engage in 
combat with the enemy.  Service records show the veteran 
served on the U.S.S. Lexington in an "AZ" rating which was 
related to a civilian occupation of a production clerk.  The 
veteran received no awards or decorations indicative of 
combat service.  While the veteran has been unable to provide 
specific information to permit verification of any of the 
stressful incidents he reports he was exposed to during 
service, the Board finds that the disposition of this case 
does not turn on whether the inservice stressor actually 
occurred, but rather is resolved on the basis of whether or 
not the veteran has been diagnosed as having PTSD.  

The Board's review of the medical evidence discloses that the 
veteran has not been diagnosed as having PTSD.  In addition, 
at the hearing before the RO in October 2002, the veteran was 
asked by his representative whether he had ever been 
diagnosed as having PTSD and the veteran responded that he 
had not been given such a diagnosis.  Similarly, at the 
veteran's hearing before the Board in January 2004, when 
asked by his representative whether he had ever been 
diagnosed with post-traumatic stress disorder, the veteran 
responded, "Yes, but not on record."  Transcript at 8.  The 
veteran also testified that he was not receiving any 
treatment for PTSD.  Transcript at 15-16.

Based on this record, the Board finds that service connection 
for PTSD is not warranted.  The veteran was advised of the 
need to submit evidence of a diagnosis of PTSD, yet the 
medical records identified by the veteran and accumulated for 
review in connection with his current appeal fail to show a 
diagnosis of PTSD.  The veteran has also testified that he 
had not been diagnosed as having PTSD.  Thus, in the absence 
of a current diagnosis of PTSD, service connection for that 
disorder is not warranted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("in the absence of proof of a 
present disability there can be no valid claim.")  

Given this record, the Board also finds that a VA examination 
is not necessary because there is no indication from the 
record that the veteran has been diagnosed as having PTSD.  
Thus, in the Board's opinion there is no need to either 
confirm the diagnosis or investigate any possible 
relationship to service.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, service connection for PTSD is 
not established.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran essentially contends that he has a neurological 
disorder that resulted from heavy metals he was exposed to 
while serving aboard the U.S.S. Lexington (CVS-16).  More 
specifically, the veteran contends that he was exposed to 
gases, fumes and chemicals in connection with his service 
duties.  

The veteran has acknowledged that his rating was "AZ3" 
(aviation maintenance administration man), but worked on a 
rather regular basis on the flight deck with the catapult and 
arresting gear equipment.  It was in connection with his 
other work that he was reportedly exposed to environmental or 
hazardous elements that he believes caused his current 
neurological disorder.  However, personnel records pertaining 
to the veteran do not document any work or assignments 
outside of the AZ3 rating.  

While available personnel records do not document such 
ancillary duties, the veteran testified at his hearing before 
the BVA that he received hazardous duty pay while working on 
the flight deck, and he requested that pay records be 
consulted in an attempt to verify his ancillary duties.  He 
indicated that he did not receive hazardous duty pay while 
working in an office, but only received such pay while 
working on the flight deck.  While it is not clear whether 
such records exist, the Board believes that the veteran's 
request is reasonable and encompassed by the VA's duty to 
assist.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:


The RO should request additional 
personnel records pertaining to the 
veteran in an effort to document that he 
worked on the flight deck of the U.S.S. 
Lexington (CVS-16) and received hazardous 
duty pay.  In addition to any available 
personnel records, the RO should inquire 
as to whether pay records exist which 
would show the veteran's receipt of 
hazardous duty pay.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



